On Application for Rehearing.
Bermudez, C. J.
The defendant, in whose favor the judgment of this Court was rendered in this case, having applied to the clerk for a copy of. the same, and the latter having declined to deliver it, on the ground, that within the six judicial days following the rendition of the decree, an application for a rehearing was made by two members of the bar, as amici curiae, and is still on file undisposed of, the question is submitted to us to know whether such copy should be issued.
We find no application in the record from any party interested in the result of the suit.
The Code of Practice, Art. 912, declares that “ in the interval between the day on which the judgment is rendered and that on which it becomes final, a party dissatisfied with the judgment may apply to the court for a new hearing in the cause.” * * * *
The word “ party” means a party to the suit. The article, then, is to the effect, that unless .a party to the suit apply seasonbly for a rehearing, the judgment shall become final. There is a case, also, in which-a rehearing may be granted, and that is, where the Court proprio motu, or on the suggestion of an amicus curies, orders, before the expiration of the delay, that the case be heard anew.
The Court has not acted proprio motu, or on suggestion, within the six judicial days, and the judgment having become final, in the absence of any complaint from any party to the suit, and being the property of the defendant, C. P. 518, the application made by the amici curies cannot prevent the defendant from obtaining the desired copy.
We cannot consider the petition of the amici curies, and, therefore, cannot allow it. 30 A. 617.
It is, therefore, ordered that the clerk deliver to the defendant a certified copy of the judgment herein rendered by this Court, for-transmission to the lower court, superseded by the Civil-District Court for the parish of Orleans.